In the

        United States Court of Appeals
                                               For the Seventh Circuit
                                                           ____________________  

No.  15-­‐‑2867  
DAVID  RHEIN,  
                                                                                                        Plaintiff-­‐‑Appellant,  
                                                                                                v.  

JOHN  COFFMAN,  
                                                                                                        Defendant-­‐‑Appellee.  
                                                           ____________________  

                       Appeal  from  the  United  States  District  Court  for  the  
                         Northern  District  of  Illinois,  Eastern  Division.  
                            No.  13  C  843  —  Gary  Feinerman,  Judge.  
                                                           ____________________  

                 ARGUED  MAY  31,  2016  —  DECIDED  JUNE  17,  2016  
                           ____________________  

  Before   EASTERBROOK   and   WILLIAMS,   Circuit   Judges,   and  
YANDLE,  District  Judge.*  
   EASTERBROOK,   Circuit   Judge.   David   Rhein   began   calling  
and   sending   packets   of   papers   to   the   office   of   Anthony  
DeLuca,   a   member   of   Illinois’s   House   of   Representatives.  
The  packets  accused  DeLuca  of  violating  the  constitutions  of  

                                                                                                     
    *  Of  the  Southern  District  of  Illinois,  sitting  by  designation.  
2                                                                 No.  15-­‐‑2867  

the  United  States  and  Illinois  and  threatened  violence  unless  
DeLuca   changed   his   ways.   One   document   asserted,   among  
other   things:   “Now   you   know   why   so   many   of   you   people  
or  going  to  be  shot  because  your  too  selfish  too  understand  
the   truth.”   (Errors   in   original.)   Two   pages   included   hand-­‐‑
drawn  crosshairs.  Rhein  visited  DeLuca’s  local  office  and,  in  
the   course   of   what   the   manager   described   as   an   hour-­‐‑long  
rant,  said  that  he  was  “ready  to  start  shooting  people.”  
     DeLuca’s   staff   reported   these   events   to   the   Illinois   State  
Police.  Lieutenant  John  Coffman,  then  the  Chief  of  its  Bureau  
of   Firearms   Services,   discovered   that   Rhein   was   licensed   to  
own   firearms   and   had   some   registered   in   his   name.   Illinois  
calls   the   license   a   Firearm   Owners   Identification   Card   or  
FOID   Card;   we   call   it   a   Card.   State   law   permits   summary  
revocation  of  a  Card,  with  hearing  to  follow,  if  officials  con-­‐‑
clude   that   the   licensee’s   “mental   condition   is   of   such   a   na-­‐‑
ture  that  it  poses  a  clear  and  present  danger  to  …  any  other  
person”.   430   ILCS   65/8(f).   Coffman   concluded   that   Rhein’s  
statements   meet   this   standard   and   on   February   3,   2011,  
summarily  revoked  Rhein’s  Card.  Police  called  at  his  house  
the  next  day  and  removed  his  weapons.  
     Coffman   sent   Rhein   a   letter   explaining   what   had   hap-­‐‑
pened.  The  letter  told  Rhein  that  he  could  apply  to  have  the  
Card  reinstated,  and  local  police  told  Rhein  that  his  firearms  
would   be   returned   if   the   Card   were   reinstated.   Coffman’s  
letter   “strongly   encouraged”   Rhein   to   include   three   charac-­‐‑
ter   references   plus   a   report   from   a   psychologist   certifying  
that  he  is  mentally  fit  to  possess  guns.  
     Six  months  later  (on  August  1,  2011)  Rhein’s  lawyer  sent  
Coffman  a  letter  requesting  the  Card’s  reinstatement.  Coun-­‐‑
sel  included  three  character  references  plus  a  psychologist’s  
No.  15-­‐‑2867                                                                3  

report   concluding,   in   essence,   that   Rhein   is   all   bark   and   no  
bite.  The  regulations  in  force  in  2011  and  2012  committed  the  
reinstatement  decision  to  the  Director  of  the  State  Police  (Hi-­‐‑
ram   Grau   at   the   time)   rather   than   to   Coffman   or   any   other  
subordinate,  20  Ill.  Admin.  Code  §1230.70(c),  but  counsel  did  
not  send  his  request  to  the  Director.  (Throughout  this  opin-­‐‑
ion   we   cite   the   2003   version   of   the   regulations.   The   2013  
amendments  do  not  affect  this  litigation.)  
      The  regulations  provided  that  the  Director  may  convene  
a  conference  (at  which  the  applicant  may  be  represented  by  
counsel)  and  grant  or  deny  relief  without  a  hearing,  and  that  
if  the  Director  does  not  reinstate  the  Card  the  affected  person  
may  request  a  formal  hearing.  Id.  at  §1230.70(c)  to  (f).  Rhein’s  
lawyer  did  not  request  such  a  conference.  But  on  January  16,  
2012,   counsel   sent   a   letter   addressed   to   Grau   asking   for   a  
hearing.  Coffman  promptly  sent  the  file  to  the  agency’s  legal  
department,   and   his   superior   (Colonel   Patrick   Keen)   at-­‐‑
tached  a  memorandum  detailing  the  reason  for  the  summary  
revocation  and  the  status  of  the  investigation  on  Rhein’s  re-­‐‑
quest  for  reinstatement.  Coffman  left  the  Bureau  of  Firearms  
Services   a   month   later   and   had   nothing   more   to   do   with  
Rhein’s   situation.   On   June   5,   2012,   Director   Grau   reinstated  
Rhein’s  Card  without  convening  a  hearing,  and  the  firearms  
were  returned  on  August  29,  2012.  
    Rhein   then   sued   Coffman   under   42   U.S.C.   §1983,   con-­‐‑
tending   that   he   had   violated   the   Second   Amendment   and  
the   Due   Process   Clause   of   the   Fourteenth   Amendment   by  
revoking  the  Card  without  a  hearing  and  taking  more  than  a  
year  to  restore  the  guns.  The  district  court  granted  summary  
judgment  in  Coffman’s  favor.  118  F.  Supp.  3d  1093  (N.D.  Ill.  
2015).  First  it  held  that  summary  revocation,  with  hearing  to  
4                                                                   No.  15-­‐‑2867  

follow,  is  proper  when  delay  poses  unacceptable  risks.  Id.  at  
1099–1103.  Then  it  held  that  Coffman  is  entitled  to  qualified  
immunity  on  the  delay-­‐‑in-­‐‑restoration  theory,  because  courts  
have   yet   to   determine   how   quickly   governmental   bodies  
must   act   when   the   right   to   keep   firearms   is   at   stake.   Id.   at  
1103–06.   On   appeal   Rhein   abandons   the   argument   that   a  
hearing  had  to  precede  the  revocation.  He  now  contends  on-­‐‑
ly  that  the  Constitution  required  Coffman  to  return  his  guns  
more  quickly.  
     Our   description   of   the   regulations   reveals   the   principal  
problem  with  this  argument:  The  Director  of  the  State  Police,  
not  the  Chief  of  the  Bureau  of  Firearms  Services,  is  responsi-­‐‑
ble  for  deciding  whether  to  restore  a  Card  (and,  if  necessary,  
whether  and  when  to  hold  a  hearing).  Indeed,  Coffman  was  
barred  from  holding  a  hearing;  he  had  acted  as  the  prosecu-­‐‑
tor  by  revoking  Rhein’s  Card  and  could  not  have  served  as  
the   judge   of   his   own   actions.   See,   e.g.,   Morrissey   v.   Brewer,  
408  U.S.  471  (1972);  Goldberg  v.  Kelly,  397  U.S.  254,  271  (1970).  
Coffman   need   not   depend   on   a   defense   of   immunity   when  
he  is  not  the  person  responsible  in  the  first  place.  The  Consti-­‐‑
tution  does  not  create  vicarious  liability,  so  Coffman  cannot  
be  liable  for  delay  by  other  parts  of  the  State  Police.  See,  e.g.,  
Ashcroft   v.   Iqbal,   556   U.S.   662,   675–77   (2009);   Vance   v.  
Rumsfeld,  701  F.3d  193,  203–05  (7th  Cir.  2012)  (en  banc).  
    Coffman’s   liability,   if   any,   depends   exclusively   on   his  
own  decisions  and  actions.  Rhein  might  have  contended  that  
the  Constitution  required  Coffman  to  alert  him  to  the  provi-­‐‑
sions   of   20   Ill.   Admin.   Code   §1230.70,   notwithstanding   the  
norm  that  publication  of  a  law  or  regulation  is  all  the  notice  
a  government  need  supply.  Some  decisions,  such  as  Wolff  v.  
McDonnell,   418   U.S.   539,   563–65   (1974),   hold   that   govern-­‐‑
No.  15-­‐‑2867                                                                 5  

mental  bodies  must  notify  persons  of  their  right  to  a  hearing  
and  how  to  go  about  asserting  that  right.  But  Rhein  does  not  
make   an   argument   along   these   lines   (his   counsel   expressly  
disclaimed  it  at  oral  argument),  and  it  would  be  weak  com-­‐‑
ing  from  a  person  represented  by  counsel  in  the  administra-­‐‑
tive  process.  Rhein’s  lawyer  could  have  found  §1230.70  and  
used  the  procedures  it  affords.  
     Another  possibility  is  that  Coffman  prevented  the  Direc-­‐‑
tor   from   acting   once   Rhein   made   a   request.   Yet   Rhein   does  
not   contend   that   Coffman   delayed   in   transmitting   the   file  
once  he  received  the  letter  of  January  2012.  Rhein  hints  that  
Coffman  took  too  long  to  investigate  after  counsel’s  letter  of  
August  2011,  but  he  did  not  develop  in  discovery  just  what  
Coffman  was  doing  from  August  through  December  2011—
and  the  letter  of  August  2011  had  not  asked  for  an  expedited  
investigation.   Section   1230.70   shows   that   Rhein   had   a   right  
to  bypass  Coffman,  and,  when  Rhein  exercised  that  right  in  
January   2012,   Coffman   promptly   stepped   aside.   Coffman  
cannot  be  required  to  pay  damages  for  investigating  in  order  
to   be   able   to   make   a   recommendation   when,   at   last,   Rhein  
asked  for  a  decision  from  the  Director.  
    Rhein’s   principal   theory   is   that   Coffman   is   liable   for   de-­‐‑
manding   information   that   would   take   so   long   to   assemble  
that  the  constitutional  limit  for  a  timely  decision  would  have  
passed   before   it   could   be   produced.   Coffman’s   letter   rec-­‐‑
ommended  that  Rhein  submit  three  character  references  and  
a  psychologist’s  report.  A  reputable  psychologist  or  psychia-­‐‑
trist   will   want   to   gather   information   and   observe   a   person  
repeatedly   before   offering   an   opinion,   so   obtaining   such   a  
report  inevitably  entails  delay.  
6                                                                  No.  15-­‐‑2867  

     Now   a   recommendation,   even   an   emphatic   one,   is   not   a  
command.  Rhein  was  free  to  ask  the  Director  for  an  immedi-­‐‑
ate   hearing.   Coffman’s   letter   did   not   block   that   path.   But  
Rhein   did   not   take   it.   Having   repeatedly   threatened   a   state  
legislator   with   violence,   Rhein   surely   understood   that   he  
was  not  going  to  get  his  Card  back  just  by  promising  to  keep  
guns  out  of  political  disputes.  Rhein  told  Coffman  in  Febru-­‐‑
ary  2011  that  his  threats  to  kill  DeLuca  had  been  meant  only  
“to  get  people’s  attention.”  118  F.  Supp.  3d  at  1098.  But  nei-­‐‑
ther  the  Second  Amendment  nor  the  Due  Process  Clause  re-­‐‑
quires  public  officials  to  be  credulous.  
     Rhein   does   not   deny   that   his   statements   were   “true  
threats”  within  the  meaning  of  Virginia  v.  Black,  538  U.S.  343,  
359–60  (2003),  and  Watts  v.  United  States,  394  U.S.  705,  707–08  
(1969),  so  he  could  have  been  convicted  for  making  them.  A  
felony  conviction  would  have  established  a  long-­‐‑term  bar  to  
gun   ownership.   See   18   U.S.C.   §922(g)(1);   United   States   v.  
Skoien,  614  F.3d  638  (7th  Cir.  2010)  (en  banc).  Rhein  had  eve-­‐‑
ry   right   to   a   prompt   hearing,   but   if   he   had   exercised   that  
right   without   first   assembling   the   sort   of   evidence   Coffman  
had   recommended,   he   was   doomed   to   lose.   Giving   sound  
advice  cannot  be  a  source  of  constitutional  liability.  
     We   conclude   that   Coffman   is   not   liable   on   the   merits.  
This  makes  it  unnecessary  to  consider  whether  it  is  “clearly  
established”  (the  central  issue  for  an  immunity  defense)  that  
the   Illinois   State   Police   as   a   whole   took   too   long.   The   Su-­‐‑
preme   Court   observed   in   District   of   Columbia   v.   Heller,   554  
U.S.  570  (2008),  and  McDonald  v.  Chicago,  561  U.S.  742  (2010),  
that   many   details   about   how   to   implement   the   Second  
Amendment  need  to  be  worked  out.  The  timing  of  hearings  
on   requests   for   the   restoration   of   firearms   is   among   those  
No.  15-­‐‑2867                                                                     7  

details.   We   know   from   Littleton   v.   Z.J.   Gifts   D-­‐‑4,   L.L.C.,   541  
U.S.  774  (2004),  and  similar  decisions  that  the  First  Amend-­‐‑
ment   requires   prompt   decisions   when   the   question   is  
whether   speech   can   occur.   Meanwhile   Barker   v.   Wingo,   407  
U.S.   514   (1972),   and   similar   decisions   hold   that   the   Speedy  
Trial   Clause   of   the   Sixth   Amendment   allows   years   to   pass  
before  a  criminal  trial,  even  when  the  defendant  is  in  custo-­‐‑
dy.  Where  the  Second  Amendment  fits  on  this  spectrum  is  a  
novel   question.   The   closest   parallel   may   be   a   motion   under  
Fed.  R.  Crim.  P.  41(g)  for  the  return  of  guns  seized  in  a  crim-­‐‑
inal  prosecution.  As  far  as  we  can  see,  courts  have  not  estab-­‐‑
lished  time  limits  for  holding  hearings  and  making  decisions  
on  motions  to  return  firearms.  We  need  not  resolve  the  tim-­‐‑
ing  question  in  this  case  either.  
                                                                        AFFIRMED